Citation Nr: 0839303	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO. 07-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for a service 
connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1965 to November 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was also previously before the Board in a May 2008 
remand for additional development. Such development has been 
completed and the case is ready for appellate review. 


FINDING OF FACT

As of June 28, 2008, the veteran's left leg extension is 
limited to 40 degrees. 


CONCLUSION OF LAW

As of June 28, 2008, the criteria for a rating of 50 percent 
for a left knee disorder characterized by limitation of 
extension are approximated. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a) Diagnostic Code 5261 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2002, 
March 2006, and February 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an October 2007 letter. Although this notification 
obligation was not met before initial RO decision in August 
2006, the Board finds this timing error non-prejudicial since 
the veteran was afforded an opportunity to respond in light 
of this notice before issuance of the September 2008 
Supplemental Statement of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letters sent to the veteran in August 2002, March 2006, 
and February 2008 do not meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice. Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a March 2007 
Statement of the Case provided notice of the rating code used 
to evaluate the veteran's claim. Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the September 2008 Supplemental 
Statement of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Sanders, supra; 
Simmons, supra. Therefore, the presumption of prejudice is 
rebutted. For this reason, no further development is required 
regarding the duty to notify. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded VA 
examinations for his disability. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that must be obtained in order to fairly 
decide his claim. All relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.






Analysis

The veteran contends that his left knee disability 
approximates the criteria for a rating in excess of 40 
percent. The Board finds that the medical evidence shows that 
his left knee disability approximated the criteria for a 50 
percent rating as of June 28, 2008. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

However, and of relevance to this matter, it has been held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's left knee disability is currently rated as 40 
percent disabling under Diagnostic Code 5261. 38 C.F.R. § 
4.71a, Diagnostic Code 5261. Under this code, a 40 percent 
rating is assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating is assigned for 
limitation of extension of the leg to 45 degrees. Id. Normal 
range of motion of the knee is to zero degrees extension and 
to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

The Board must consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran. In accordance, the 
veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

The veteran injured his left knee during active service. 
Through an October 1968 RO decision, the veteran received 
service connection for his left knee disability and was 
assigned a 10 percent rating. In February 2006, the veteran 
filed a claim stating that his left knee disability had 
increased and warranted a higher rating. 

The veteran was afforded a July 2006 VA examination. At the 
examination, the veteran complained of medial joint line pain 
that increased while standing for protracted periods of time 
and walking long distances. Upon physical examination, the 
examiner found that the veteran's knee range of motion was 
extension to 0 degrees and flexion to 100 degrees. There was 
no evidence of instability. X-rays showed early 
osteoarthritis. The examiner diagnosed the veteran as having 
a mild loss of motion in his left knee.

At the March 2008 Travel Board hearing, the veteran reported 
that his left knee disability had worsened. Notably, the pain 
increased, and he had to limit his walking to flat surfaces. 

The veteran underwent a June 2008 VA examination. At the 
examination, the veteran reported left-sided knee pain, 
progressively becoming worse. The pain prevented him from 
kneeling or squatting. He also reported stiffness, weakness, 
and swelling in his left knee. The pain flared up a few times 
per week. Functionally, the veteran was limited to walking 
less than 100 yards and standing for only one to three 
minutes before needing. 

Upon physical examination, the examiner noted tenderness 
along the medial and lateral aspects of the left knee as well 
as a slight amount of edema. There was no evidence of spasm, 
weakness, fatigue, heat, instability, abnormal movement, or 
guarding of movement of the left knee. Using a goniometer, 
the examiner measured the veteran's left knee range of motion 
as 40 to 100 degrees of flexion. He noted that the veteran 
could not fully extend his knee, but that it became locked at 
40 degrees. There was no change due to fatigue, weakness, or 
incoordination. The examiner diagnosed the symptoms as 
postoperative residuals of a left knee arthrotomy. 

The medical evidence shows that the veteran's left knee 
disability more closely approximates the criteria for a 50 
percent rating. Under Diagnostic Code 5261, a 40 percent 
rating is assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating is assigned for 
limitation of extension of the leg to 45 degrees. The Board 
is required to apply the higher rating in instances where the 
disability more closely approximates the criteria for a 
higher rating. 38 C.F.R. § 4.7. 

The VA examination report, dated June 2008, shows that the 
veteran's left knee extension is limited to 40 degrees and 
the measurement was obtained with use of a goniometer. 
Although the July 2006 VA examination shows that the veteran 
has full extension in his left knee, the examiner did not use 
a goniometer in obtaining the measurement. Since that time, 
the veteran also reports that his left knee disability has 
increased. The Board finds the June 2008 VA examination 
report probative since it is a more recent assessment of the 
veteran's left knee disability and the results were obtained 
by use of a goniometer. In this instance, the probative 
medical evidence reflects that the veteran's left knee 
extension is limited to 40 degrees. As such, the Board finds 
that the left knee disability most closely approximates the 
criteria for a 50 percent rating under Diagnostic Code 5261. 
See id.; 38 C.F.R. § 4.7.

The Board finds that the date when the veteran's left knee 
disability approximated the criteria for a 50 percent rating 
is June 28, 2008. The criteria for a 50 percent rating under 
Diagnostic Code 5261 require a limitation of extension of the 
leg to 45 degrees. The veteran's left knee was shown to have 
extension limited to 40 degrees on June 28, 2008. Until this 
date, the medical evidence does not show that the veteran's 
left knee disability approximated the criteria for a 50 
percent rating. Thus, the Board finds that on June 28, 2006, 
it became factually ascertainable that the disability more 
closely approximated the criteria for a 50 percent rating as 
opposed to a 40 percent rating. 

The Board has also considered the veteran's assertion that an 
additional rating is warranted for instability of the knee. 
However, clinical testing has demonstrated no support for 
such a finding. During the July 2006 VA examination, clinical 
testing revealed that the left knee cruciate collateral 
ligaments were "intact without evidence of instability 
pattern." During the June 2008 VA examination, the examiner 
noted no evidence of weakness, instability, or abnormal 
movement, among other findings warranting a separate rating. 


ORDER

A rating of 50 percent for a service connected left knee 
disability effective June 28, 2008 is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


